Honorable R. L. Lattlmore             Opinion BO. c-760
Criminal District Attorney
Hidalgo County Courthouse             Rs:   Whether or not the
Edinburg, Texas                             approval of the Com-
                                            missioners’ Court Is
                                            necessary before the
                                            Housing Authority of
                                            Hidalgo County may sell
                                            surplus real estate
                                            owned by the Authority,
Dear Sir:                                   and related question.
            You have requested    an opinion   of this   office   on the
following   questions:
             “1; If the subject     property is declared
                  surplus by the Rousing Authority,
                  does it revert    to HidalgO   CQunty
                  which may then sell it in accord-
                  ance with the provisions      set out
                  in Article    1577, V.A.C.S.4
             “2. Should it    be determined that the
                  property does not revert to Hidalgo
                  County,’ since the Housing Authority
                  o$’ Ridalgo ‘County, Texas, is a divi-
                  sion of Hidalgo County existing    only
                  with the consent of the county, what
                  procedure should be followed in the
                  sale of the property described above?”

           The property described in your opinion request is
real property,  deeded, by quit claim without warranty,~ to the
Housing Authority of the County of Hidalgo by the Public
Housing Administration.   No reverter clauses were inserted
in said deed.
             Seation 230 of Article    1269k, Vernon’s.Civi.1     Statutes,
provides    as follower                                                       ,i ‘~,

            “In each county of the State there is here-
      by created a public body corporate and politic
      to be known as the ‘Housin Authority!   of the
                                  -36th
Honorable R. L. Lattimore, page 2 (c-760)


     county; provided, however, that such housing
     authority shall not transact any business or
     exercise its powers hereunder until or unless
     the Commissioners Court of such county, by proper
     resolution shall declare at any time hereafter that
     there is need for a housing authority to function
     in such county, which declaration shall be made by
     such Commissioners Court for such county in the same
     manner and subject to the same conditions as the
     declaration of the governing body of a city required
     by Section 4 of the Housing Authorities Law for the
     purpose of authorizing a housing authority created
     for a city to transact business and exercise its
     powers (except that the petition referred to in said
     Section 4 shall be signed by one hundred qualified
     voters and residents of such county).
          "The commissioners of a housing authority
     created for a county may be appointed and removed
     by the Commissioners Court of the county in the
     same manner as the commissioners of a housing
     authority created for a city may be appointed
     and removed by the Mayor, and except as otherwise
     provided herein, each housing authority created
     for a county and the commissioners thereof, with-
     in the area of operation of such housing authority
     as hereinafter defined, shall have the same func-
     tions, rights, powers, duties; immunities, privi-
     leges, and limitations provided for housing author-
     ities created for cities and the commissioners of
     such housing authorities, in the same manner as
     though all the provisions of law applicable to
     housing authorities created for cities were ap-
     plicable to housing authorities created for coun-
     ties; provided, that for such purposes the term
     ‘Mayort or 'governing body' as used in the Housing
     Authorities Law shall be construed as meaning
     'Commissioners Court', and the term 'city' as
     used thereinshall be construed as meaning 'county'
     unless a different meaning clearly appears from
     the context; and provided further that a housing
     authority created for a county shall not be sub-
     ject to the limitations provided in clause,(c) of
     Section 10 of the Housing Authorities Law with re-
     spect to housing projects for farmers of low in-
     come.
          "The area of operation of a housing authority
     created for a county shall include all of the
                            -3658-
             .
Honorable R. L. Lattimore, page 4 (c-760)


     state.'
          The court in Townsend v. The Housing Authority of
City of Dallas, 277 S.W.2d 211 (Tex.Civ.App., 1954, error
ref. n.r.e.) upheld the Housing Authority's right to sell
land previously purchased under general warranty deed without
restriction, when subsequently the Housing Authority deter-
mined that the land, so acquired was excess land and no
longer required for the housing project for which it was
originally purchased. A similiar result was reached in
Vilbig v. Housing Authority of Dallas, 287 S.W.2d 323 (Tex.
Civ.App. 1996 error ref. n.r.e.). In both of the above
cases, it was the Housing Authority, not the City of Dallas,
which disposed of the excess land.
          In Miers v. Housing Authority of Dallas, 266 S.W.2d
487 (Tex.Civ.App., 1954        fi d questions on other points,
266 S.W.2d 842, 153 Tex!'2$?&$),     it was held:
          11
                 Appellee is a body corporate and
    politic. ' iousing Authority of City of Dallas
    v. Higginbotham 135 Tex. 158, 143 S.W.2d,79
    Syl. 15, page 88,130 A.L.R. 1053. It is a
    division of the City of Dallas and exists only
    with the consent of the City of Dallas. Con-
    sequently it did not have to deposit twice
    the amount of the award, or make bond."
          Likewise, in Aetna Casualty and Surety Company v.
Glidden co., 283 S.W.2d 440 (Tex.Civ.App., 1955); reversed
on other grounds), 291 S.W.2d 315, (Tex.Sup. 1956)! Ftwas
held that the Housing Authority of the City of Borger was
a division of the city. The court considered the Housing
Authority an agent of the City of Borger. Consequently, the
Housing Authority came within the terms of Article 5160,
Vernon's Civil Statutes, since the "words 'any municipality'
as used in said statute included Housing Authorities created
under Article 1269k."
          A prior opinion of this office, No. O-6339 (1945),
held that vehicles operated by Housing Authorities of Texas
Cities were not eligible to receive exempt license plates
under Article 6675a-3, Vernon's Civil Statutes. The above
statute exempted vehicles used exclusively by the U.S. Govern-
ment, the State of Texas, counties, cities, or school dis-
tricts. In light of the holding that a housing authority is
a division of a city or county as the case may be, we hereby
overrule Opinion NO. O-6339.
          It is well estab1i~;;~Oi.nTexas that a special
.   I




        Honorable R. L. Lattimore, page 3 (c-760)


            county in which it is created except that portion
            of the county which lies within the territorial
            boundaries of any city."
                  Consequently, case rulingsaffecting city housing
        authorities must also be.-appliedto county housing authorities,
        as well as the prior sections of Article 1269k.
                 Section 8 of Article 1269k provides in part:
                 "An authority shall constitute a public body
            corporate and politic, exercising public and
            essential governmental functions, and having all
            the powers necessary or convenient to carry out
            and effectuate the purposes and provisions of this
            Act, including the following powers in addition
            to othersherein granted:
                  11
                   . . .
                  "(d) To lease or rent any dwellings, houses,
             accommodations, lands, buildings, structures, or
             facilities embraced in any housing project and
             (subject to the limitations contained in this Act)
             to establish and revise the rents or charges there-
             for; to own, hold, and improve real or personal
             property; to purchase, lease, obtain options upon,
             acquire by gift, grant, bequest, devise, or other-
             wise any real or personal property or any interest
             therein; to acquire by the exercise of the power
             of eminent domain any real property; to sell, lease,
             exchange, transfer, assign, pledge, or disposesof
             any real or personal property or any interest there-
             in to insure or provide for the insurance of any
             real or personal property or operations of the
             authority against any risks or hazards; to procure
             insurance or guarantees from the Federal Govern-
             ment of the payment of any debts or parts thereof
             (whether or not incurred by said authority) se-
             cured by mortgages on any property included in
             any of its housing projects.
                  11
                   . . .
                  "(h) To exercise all or any part or com-
             bination of powers herein granted. No pro-
             visions of law with respect to the acquisition,
             operation, or disposition of property by other
             public bodies shall be applicable to an authority
             unless the Legislature shall specifically so
                                    -3hSY.-
Honorable R. L. Lattimore, page 5 (c-760)


statute will control over a general statute on the same sub-
ject. Harris County Drainage Dist. No. 12 vs. City of Houston,
35 S.W.-2d 18 C     A       3 )* Frass vs. Darrouzett Inde-
pendent Sc~ool'D?~ri%"2$     k.6. 751 [Tex.Civ.App., 1925,
error dism.). In the l:tter case, the court held the provi-
sions of a special act allowing the School District to levy
and collect a tax would control over a general statute which
allowed the county to act as the taxing authority. In the
present instance, Article 1269k is a special statute granting
various enumerated powers to the housing authority and is con-
trolling to that extent.
          After a thorough study of Article 1269k and the
above cited cases, it is the opinion of this office that the
Housing Authority of Hidalgo County may by resolution of its
Commissioners declare such property excess property. Such
property will not revert to Hidalgo County. Furthermore, the
Legislature specifically granted the Housing Authority the
right to sell property which it has acquired and such right
may not be impaired or restricted by the Commissioners Court
of Hidalgo County. However, since the Housing Authority of
Hidalgo County is a division of Hidalgo County and since
Article 1269k does not provide a procedure for the sale of
excess property, it is the further opinion of this office
that the excess property must be sold in accordance with
Article 1577, Vernon's Civil Statutes, insofar as that stat-
ute relates to public auction, notice and conveyance, and
appointment of the commissioner by the Commissioners Court.
Just as the Housing Authorities may receive the benefit of
statutes applying to cities and counties, so they must com-
ply with the statutes applying to cities and counties where
such statutes do not conflict with the powers granted to
them in Article 1269k.

                     SUMMARY
                     -------
          The commissioners of the Housing Authority
     of Hidalgo County may declare the subject pro-
     perty excess by resolution and sell said property
     in accordance with the terms of Article 1577,
     Vernon's Civil Statutes, insofar as the terms
     of Article 1577 do not conflict widththe powers
     granted the Housing Authority in Article 1269k,
     Vernon's Civil Statutes. The property will not
     revert to Hidalgo County, and the Commissioners
     Court of Hidalgo County may not exercise any
     control over the disposition of the property.
          In view of the decisions of the Courts of
                           -3661-
-,.   .




          Honorable R. L. Lattimore, page 6 (c-760)


               Civil Appeals holding that a Housing Authority
               is a division of the city, Attorney General's
               Opinion No. 0-6339 is hereby overruled.
                                       Very truly yours,
                                       WAGGONER CARR
                                       Attorney General of Texas


                                       By:
                                              Wade Anderson
                                              Assistant Attorney General

          WA:mh
          APPROVED)
          OPINION COMMITTBE
          W. V. Geppert, Chairman
          James McCoy
          John Reeves
          W. E. Allen
          Linward Shivers
          APPROVEDFOR THRATTORNEXGRRERAL
          By: T. B. Wright




                                     -3662-